               IN THE UNITED STATES DISTRICT COURT FOR THE

                        WESTERN DISTRICT OF OKLAHOMA

GREAT WEST CASUALTY,                        )
                                            )
                           Plaintiff,       )
                                            )
vs.                                         )     Case Number CIV-19-775-C
                                            )
FAST HAUL, INC., an Oklahoma Corp.; )
SHANNON FAST, an individual;                )
CYNDY KAY MORSE, an individual and )
as Personal Representative of the Estate of )
Kasey Jill Morse, deceased; and STEVEN )
DALTON, an individual,                      )
                                            )
                           Defendants.      )


                       MEMORANDUM OPINION AND ORDER

       Plaintiff filed the present action seeking a declaration of rights and responsibilities

pursuant to an insurance policy it issued to Defendant Shannon Fast and/or Fast Haul, Inc.

On October 29, 2018, Defendant Fast was driving a tractor trailer west on Interstate 40 in

Oklahoma City, OK. While traveling down the roadway, the rear wheel assembly of the

trailer Defendant Fast was hauling detached, crossed the median, and struck a vehicle driven

by Kasey Jill Morse. Ms. Morse was killed due to injuries received in the collision.

Defendants Cyndy Kay Morse and Steven Dalton brought suit against Defendants Shannon

Fast (“Fast”), Fast Haul, Inc. (“Fast Haul”) and Domino Transports, Inc. (“Domino”), in

Oklahoma County District Court. Plaintiff now seeks summary judgment declaring that it

does not owe a duty to defend or indemnify in the state court action.
                                STANDARD OF REVIEW

       Summary judgment is appropriate if the pleadings and affidavits show there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(c). “[A] motion for summary judgment should be granted

only when the moving party has established the absence of any genuine issue as to a material

fact.” Mustang Fuel Corp. v. Youngstown Sheet & Tube Co., 561 F.2d 202, 204 (10th Cir.

1977). The movant bears the initial burden of demonstrating the absence of material fact

requiring judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986). A fact is material if it is essential to the proper disposition of the claim. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). If the movant carries this initial burden, the

nonmovant must then set forth “specific facts” outside the pleadings and admissible into

evidence which would convince a rational trier of fact to find for the nonmovant.

Fed. R. Civ. P. 56(e). These specific facts may be shown “by any of the kinds of evidentiary

materials listed in Rule 56(c), except the mere pleadings themselves.” Celotex, 477 U.S. at

324. Such evidentiary materials include affidavits, deposition transcripts, or specific

exhibits. Thomas v. Wichita Coca-Cola Bottling Co., 968 F.2d 1022, 1024 (10th Cir. 1992).

“The burden is not an onerous one for the nonmoving party in each case but does not at any

point shift from the nonmovant to the district court.” Adler v. Wal-Mart Stores, Inc., 144

F.3d 664, 672 (10th Cir. 1998). All facts and reasonable inferences therefrom are construed

in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).
                                               2
                                        ANALYSIS

       The issue before the Court is one of determining the scope of coverage of an insurance

policy. Thus, general principles of insurance law set the boundaries for the Court’s decision.

Before coverage exists, the potential claim must lie within the scope of the insurance policy.

Dodson v. St. Paul Ins. Co., 1991 OK 24, ¶ 13, 812 P.2d 372, 377. It is only when an insurer

seeks to limit the scope of provided coverage that a clear and unambiguous exclusion is

required. Id. at n.11. As with any other issue of contract interpretation, the Court’s initial

task is to determine if there are any ambiguities in the insurance policy. See Dodson, 1991

OK 24, ¶ 12, 812 P.2d 372, 376 (“The interpretation of an insurance contract and whether it

is ambiguous is a matter of law for the Court to determine and resolve accordingly.”) As the

Oklahoma Supreme Court has stated,

       an insurance policy is a contract. When its terms are unambiguous and clear,
       the employed language is accorded its ordinary, plain meaning and enforced so
       as to carry out the parties’ intentions. In this process we are mindful that an
       insured and insurer are free to contract for that quantum of coverage which one
       is willing to extend and the other is willing to purchase. The parties are bound
       by the terms of their agreement and the Court will not undertake to rewrite the
       same nor to make for either party a better contract than the one which was
       executed.

Bituminous Cas. Corp. v. Cowen Constr., Inc., 2002 OK 34, ¶ 9, 55 P.3d 1030, 1033

(footnotes omitted). Following these rules, then, the Court turns to the insurance policy in

question to determine whether its terms are clear and unambiguous.

       Plaintiff admits that it provided a policy of insurance to Defendants Fast and Fast

Haul. Plaintiff further admits that policy of insurance was intended to cover the operation of

                                              3
the vehicle Defendant Fast was driving that was involved in the collision. Plaintiff’s

argument hinges on two clauses in the policy which it argues preclude coverage for this

collision. Those provisions are as follows:

       COVERAGE

              We will pay all sums an “insured” legally must pay as damages because
       of “bodily injury” or “property damage” to which this insurance applies,
       caused by an “accident” and resulting from the ownership, maintenance or use
       of a covered “auto” only while:

              1. A covered “auto” is not used to carry property in any business; and
              2. A covered “auto” is not used in the business of anyone to whom the
       “auto” is rented, leased or loaned.

(Policy, Section II, paragraph A, 15-page “Non-Trucking Use Coverage Form,” Dkt. No. 1,

Ex. 1 p. 24).

       MOTOR CARRIER OPERATIONS

                This insurance does not apply to:

                a.        A covered “auto” while used to carry property in any business;
                     or

                b.       A covered “auto” while used in the business of anyone to whom
                     the “auto” is rented, leased or loaned.

(Policy, Section II, paragraph B, 15-page “Non-Trucking Use Coverage Form,” Dkt. No. 1,

Ex. 1 p. 27). Plaintiff argues that the vehicle Defendant Fast was driving had been leased to

Domino at the time of the collision and therefore these provisions of the policy preclude

coverage. According to Plaintiff, the first provision set out above specifically provides there

is no coverage where the vehicle is used for business. Under the second, coverage is

                                                 4
specifically excluded when the vehicle is used for the business of someone to whom it is

rented, leased or loaned. Defendants argue these policy provisions are ambiguous. However,

Defendants’ arguments in support do not demonstrate any ambiguity in the language of the

policy provisions. Rather, Defendants’ arguments are premised on factual disagreements

with whether the policy provisions should be applied. Accordingly, the Court finds as a

matter of law that the terms of the insurance policy are not ambiguous.

       Plaintiff argues that because the vehicle had been leased to Domino at the time of the

collision, the vehicle was either being used for a business purpose or being used by someone

to whom it had been rented or loaned. According to Plaintiff, under either scenario coverage

is excluded for losses arising from the collision. Defendants do not dispute that the vehicle

Fast was operating had been leased to Domino. (See Dkt. No. 39, Undisputed Fact No. 3.)

Defendants also do not dispute that Defendant Fast worked exclusively with Domino at all

relevant times. (See Dkt. No. 39, Undisputed Fact No. 4). Defendants argue that because

Fast was on his way to pick up a load of cargo for Domino at the time of the collision, he was

not yet using the vehicle in the business of Domino and so the exclusions do not apply.

       Defendants’ arguments fail to demonstrate any dispute of material fact. As noted, it is

undisputed that at the time of the collision, the vehicle was leased to Domino and Fast

worked exclusively for Domino. Under these undisputed facts, there was never a time when

the vehicle was being used that it was not being used in the business of Domino – a business

to whom the vehicle had been leased or rented. Thus, the policy provisions set out herein

exclude coverage for the collision. Plaintiff is entitled to summary judgment.
                                              5
                                   CONCLUSION

      For the reasons set forth herein, Plaintiff Great West Casualty Company’s Motion for

Summary Judgment (Dkt. No. 39) is GRANTED. A separate judgment shall issue.

      IT IS SO ORDERED this 9th day of April, 2020.




                                           6
